733 N.W.2d 22 (2007)
Steven L. FAHR, Plaintiff-Appellee,
v.
GENERAL MOTORS CORPORATION, Defendant-Appellant.
Docket No. 133500. COA No. 271865.
Supreme Court of Michigan.
June 22, 2007.
On order of the Court, the application for leave to appeal the February 22, 2007 order of the Court of Appeals is considered. We note that the Workers' Compensation Appellate Commission majority misinterpreted this Court's decision in Rakestraw v. General Dynamics Land Systems, Inc., 469 Mich. 220, 666 N.W.2d 199 (2003), when it asserted that Rakestraw does not require a "pathological change in a pre-existing condition" in order for a plaintiff to establish that a work-related personal injury has occurred. Rakestraw clearly requires a plaintiff who is suffering from a pre-existing condition to show that his work has caused an injury that is medically distinguishable from the progression of an underlying pre-existing condition. This cannot be done merely by showing a worsening of symptoms. Rather, to demonstrate a medically distinguishable change in an underlying condition, a claimant must show that the pathology of that condition has changed. Although a medical expert need not use the phrase "change in pathology," there must be record evidence from which a legitimate inference may be drawn that the plaintiff's underlying condition has pathologically changed as a result of a work event or work activity in order to meet the legal test for a personal injury under MCL 418.301(1) and Rakestraw. In this case, the record contains evidence that the plaintiff's preexisting medical condition was pathologically aggravated by his working conditions. Accordingly, leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to consolidate is DENIED.
MARILYN J. KELLY, J., concurs in the result only.
MICHAEL F. CAVANAGH, J., would deny leave to appeal without the further statements found in the majority's order.